            Case 1:19-cv-01400 Document 1 Filed 05/15/19 Page 1 of 14



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

ADAM SEMPREVIVO                          *
c/o Kenner & Greenfield                  *
16633 Ventura Blvd.                      *
Suite 1212                               *
Encino, California 91436                 *
                                         *
       Plaintiff,                        *
                                         *
       v.                                *   Case No. 19-_________
                                         *
GEORGETOWN UNIVERSITY                    *
37th & O Streets, N.W.                   *
204 Healy Hall                           *
Washington, D.C. 20057                   *
                                         *
       Defendant.                        *
*      *     *         *      *      *   *   *     *       *     *                 *        *
                                       COMPLAINT

                               (REQUEST FOR JURY TRIAL)

Plaintiff, ADAM SEMPREVIVO (“Plaintiff” or “Semprevivo”), is a student at Georgetown who

is facing potential “sanctions,” up through and including expulsion for: (1) allegedly making

false or misleading statements on his application for admission; and (2) his father having made a

substantial payment through a third party to the Georgetown University tennis coach to receive a

recommendation as a “recruited” student athlete.

    He brings this action for damages and injunctive relief against Defendant, GEORGETOWN

UNIVERSITY (“Defendant” or “Georgetown”), to challenge the imposition of an arbitrary, and

capricious disciplinary process that seeks to deprive him of Due Process of Law and constitutes

material breaches of the contract between the parties. Semprevivo seeks injunctive relief

preventing Defendant from revoking earned academic credits and subjecting Semprevivo to

academic discipline.
              Case 1:19-cv-01400 Document 1 Filed 05/15/19 Page 2 of 14



                                            PARTIES

   1. Semprevivo has just completed his junior year at Georgetown and is domiciled in

California.

   2. Georgetown is a private university operating as a not-for-profit corporation with its

principal place of business in Washington D.C.

                                JURISDICTION AND VENUE

   3. This Court has diversity jurisdiction over this action pursuant to 28 U.S.C. § 1332

because of diversity of citizenship and the damages sought herein are in excess of $75,000.00.

   4. Venue is appropriate in this Court pursuant to 28 U.S.C. § 1391(b)(1) because the

Defendant is located in the District of Columbia. Additionally, venue is also proper pursuant to

28 U.S.C. § 1391(b)(2) because a substantial part of the events or omissions giving rise to the

claims occurred in the District of Columbia.

                                               FACTS

                           Semprevivo’s Application to Georgetown

   5. Prior to 2016, when Semprevivo was a minor (and unable to be legally bound by a

contract), his father hired a college admissions consultant, William “Rick” Singer (“Singer”), to

assist with Semprevivo’s college applications. Semprevivo worked with Singer for over a year

with respect to addressing routine college preparation matters.

   6. Semprevivo achieved an SAT score of 1980 (640 reading – 88th percentile; 640 math –

84th percentile and 700 essay – 96th percentile) and graduated from Campbell Hall High School

in North Hollywood, California, with a weighted GPA of 4.067, and received no assistance from

Singer with either of these academic achievements.




                                                 2
            Case 1:19-cv-01400 Document 1 Filed 05/15/19 Page 3 of 14



   7. Without the knowledge of Semprevivo, his father entered into an agreement with Singer

to take specific steps for Semprevivo to be accepted to Georgetown.

   8. Semprevivo was informed by Singer that the tennis coach at Georgetown, Gordon Ernst

(“Coach Ernst”) was a friend, and that Coach Ernst would provide a recommendation for

Semprevivo during the admissions process. Coach Ernst, in fact, used one of his assigned

admission slots as if he was recruiting Semprevivo to play tennis for Georgetown.

   9. In or around August 2015, Singer had Semprevivo forward an e-mail that Singer had

drafted to Coach Ernst as part of the application process. The materials prepared by Singer stated

that Semprevivo was a tennis player and made representations about his competitive prowess.

   10. On or about October 11, 2015, Singer e-mailed his assistant, Mikaela Sanford, which was

copied to Semprevivo, an “activity” essay for inclusion in his Georgetown application. The

subject line of the e-mail stated, “This is the Final for Activity for Gtown – MIKAELA USE

THIS ONE.” The essay contained falsified information concerning Semprevivo’s background in

tennis.

   11. Singer submitted Semprivivo’s application to Georgetown and typed in Semprevivo’s

name in the signature block. At no time did Semprevivo ever sign the application.

   12. Despite the fact that these misrepresentations could have been easily verified and

debunked before Georgetown formally admitted Semprevivo in April 2016, no one at

Georgetown did so. In fact, Semprevivo’s high school transcripts, on their face, reflect that

Semprevivo’s athletic endeavor of choice was basketball and that he received credit for his

participation on the basketball team. His high school transcripts, which were supplied to

Georgetown by Campbell Hall High School, made no reference to Adam ever having played

tennis. Yet the application filled out by Singer emphasized Adam to be an Academic All-



                                                 3
             Case 1:19-cv-01400 Document 1 Filed 05/15/19 Page 4 of 14



American ranked tennis player. And his essay, also written by Singer, solely discussed Adam’s

love for tennis, including when it stated he “insist[s] that the sport I put my most energy into is

tennis.” Even a cursory examination of the two documents (application vs. transcript) would

have made it clear they were absolutely inconsistent with one another. Upon information and

belief no inquiry was made by Georgetown, and especially anyone associated with its admissions

process, to clarify the obvious inconsistency between the activity essay Singer directed his

assistant to use and Semprevivo’s high school transcripts.

   13. Upon information and belief, Semprevivo’s SAT score and GPA were within

Georgetown’s academic standards. In fact, all recruited student athletes must still meet

Georgetown’s academic requirements.

   14. On or about November 6, 2015, Georgetown mailed Semprevivo what is called a “likely

letter,” noting that “[t]he Committee on Admissions has conducted an initial review of your

application to the Class of 2020 at the request of Mr. Gordie Ernst, Tennis Coach” and that “the

Committee has ranked your admission as ‘likely.’” The letter explained that candidates rated

“likely” have a greater than 95 percent chance of being admitted to Georgetown and that

Semprevivo would receive a final decision by April 1, 2016.

   15. On or about March 24, 2016, Semprevivo was formally accepted into Georgetown for

admission as a freshman beginning in the Fall of 2016. His acceptance was not conditioned on

playing or participating on the tennis team.

   16. Following Semprevivo’s acceptance into Georgetown, his father paid a charity for Singer

the sum of $400,000. Some of those funds were apparently paid by Singer to Coach Ernst for his

involvement in ensuring Semprevivo was admitted into Georgetown.




                                                  4
            Case 1:19-cv-01400 Document 1 Filed 05/15/19 Page 5 of 14



 Georgetown’s Knowledge of Admissions Irregularities and Waiver of Improper Conduct

   17. Upon information and belief, in or around 2017, Georgetown’s Office of Undergraduate

Admissions became aware of irregularities in Coach Ernst’s recruitment practices and conducted

an internal investigation. Coach Ernst was placed on leave in December 2017.

https://www.georgetown.edu/media-advisories/03122019b. Upon information and belief, it was

at this time that Georgetown became or should have become aware of inconsistencies involved

with Semprevivo’s admission.

   18. Upon information and belief, as a result of the internal investigation, it was determined

that Coach Ernst “had violated [Georgetown’s] rules concerning admission and he separated

from [Georgetown] in 2018.” Id.

   19. Georgetown established a new admissions policy in November 2018, where its

Department of Athletics and the Office of Undergraduate Admissions now perform audits to

determine whether any recruited student athletes are not on the roster for the sports they were

recruited. https://georgetown.app.box.com/s/6zoffweibzxdurvcak63q9lo6g1vpmfy.

   20. For the 2018 and 2019 school years, tuition payments for Semprevivo of over $100,000

(and a total of over $200,000 was submitted since admission) were made to, and accepted by,

Georgetown.

   21. At the time that the tuition payments were made for Semprevivo to Georgetown during

the 2018 and 2019 school years, Georgetown was fully aware that:

       a. Coach Ernst recommended Semprevivo’s admission to Georgetown as a recruited
          student athlete in tennis;

       b. Coach Ernst had been terminated for recommending “recruited student-athletes” who
          were not actually being recruited and who never participated in varsity tennis;




                                                5
             Case 1:19-cv-01400 Document 1 Filed 05/15/19 Page 6 of 14



       c. Semprevivo never became or sought to become a member of Georgetown’s tennis
          team; and,

       c. Georgetown’s policy had been changed as result of Coach Ernst’s actions.

   22. Despite having knowledge of the misdeeds of Coach Ernst and Semprevivo’s admission

issues relating to Coach Ernst, Defendant: (1) continued to knowingly accept tuition payments

for Semprevivo, (2) allowed Semprevivo to take and complete courses, and (3) allowed

Semprevivo to earn credits for completed courses.

   23. Semprevivo has earned a 3.18 grade average while a student at Georgetown.

   24. From 2017 until April 3, 2019, no one from Georgetown questioned Semprevivo, met

with Semprevivo, sought an explanation from Semprevivo, or attempted to discipline

Semprevivo in relation to issues concerning his admission.

                                    Father’s Criminal Complaint

   25. In or around February 2019, Semprevivo’s father was charged in a criminal complaint in

the United States District Court for the District of Massachusetts for mail, wire, and honest

services fraud violations.

   26. It was at this time that Semprevivo for the first time learned of allegations that his father

had paid monies to Singer that were ultimately paid to Coach Ernst in exchange for helping

Semprevivo’s admission into Georgetown.

   27. On or about May 7, 2019, Semprevivo’s father entered a plea of guilty to conspiring to

commit mail fraud and honest services mail fraud.

                             Georgetown Investigates Semprevivo

   28. Upon information and belief, in its more than 200 year history, Georgetown has had

numerous students who have gained admission to school by falsifying or providing misleading

information on their application.

                                                 6
            Case 1:19-cv-01400 Document 1 Filed 05/15/19 Page 7 of 14



   29. Semprevivo became aware of an investigation being conducted by Georgetown when he

received an e-mail from Melissa Costanzi, Senior Associate Director of Admissions at

Georgetown, on or about April 3, 2019, which stated:

       In light of recent allegations regarding former tennis coach Gordon Ernst, the
       review of the admission of certain students recommended by Mr. Ernst . . . [W]e
       are concerned that your application for admission may have contained inaccurate
       information or you may have participated in related improper activity during the
       admissions process . . . .

(the “Costanzi E-Mail”).

   30. Upon receipt of the Costanzi E-Mail, Semprevivo, through his counsel, made an inquiry

to Georgetown as to what basis it was proceeding under, and why the Rules and Regulations

promulgated in the Student Handbook (codified as the Honor Council System Procedures) were

not being followed.

   31. The Student Handbook refers students to the Honor Council System Procedures (the

“HCSP”). https://honorcouncil.georgetown.edu/system/policies. These rules provide a specific

procedure that students and Georgetown are required to follow in matters dealing with Honor

System violations. Upon information and belief, there are no formalized rules separate and apart

from the HCSP that address issues in the application and admission process.

   32. Pursuant to the HCSP:

       Students are required to sign a pledge certifying that they understand the
       provisions of the Honor System and will abide by it. The Honor Council is the
       principal administrative body of this system. The Honor Council has
       two primary responsibilities: to administer the procedures of the Honor System
       and to educate the faculty and student body about the standards of conduct and the
       procedures of the system.

   33. Section VI of the HCSP requires the following procedures to be complied with for

alleged violations of the Honor System:




                                               7
             Case 1:19-cv-01400 Document 1 Filed 05/15/19 Page 8 of 14



                 a.     A report should be made, in writing, of a violation.
                 b.     An Investigating Officer appointed by the Honor Council
                        Executive Director shall receive the report.
                 c.     The report shall be in writing in specific detail to justify going
                        forward.
                 d.     The Investigating Officer shall conduct an investigation into the
                        matter.
                 e.     The Investigating Officer must inform the student of the nature of
                        the allegation and evaluate the evidence.
                 f.     If the Investigating Officer finds sufficient evidence the matter is
                        to be referred to the Executive Board for adjudication.
                 g.     A hearing board will be organized which will consist of one
                        member of the Dean’s office; at least one student and one ordinary
                        faculty member.
                 h.     All written evidence will be prepared and provided to the student
                        at least 7 days prior to the hearing. The student has a right to
                        present evidence.
                 i.     The Hearing Board, if it finds a violation by preponderance of
                        evidence, can recommend sanctions.
                 j.     There is a right to appeal both the finding and the sanction.

See id., § VI.

    34. In response to the inquiry made by Semprevivo, through his counsel, Georgetown’s

counsel Adam Adler, Esq. (“Adler”) sent an e-mail on April 14, 2019, stating:

        The University’s Honor System, which I believe your email refers to does not
        apply here because this concerns Mr. Semprevivo’s submissions to the University
        and activities prior to enrolling as a student. The process being followed is that
        Ms. Costanzi, Ms. Armour, and I will be gathering information relating to this
        matter, including from Mr. Semprevivo . . . Once the information is gathered, it
        will be summarized and provided to Mr. Semprevivo and to the Dean of
        Admissions . . . [T]he University may take any action, up to and including
        rescission of admission and dismissal from the University.

(the “Adler E-Mail”).

    35. On April 15, 2019, counsel for Semprevivo responded to Adler, and indicated that

Semprevivo lacked confidence in a process in which there are no standards or criteria for

resolution (the “April 15, 2019 Letter”). Moreover, the April 15, 2019 Letter pointed out that

                                                  8
            Case 1:19-cv-01400 Document 1 Filed 05/15/19 Page 9 of 14



Georgetown was being disingenuous in its position that these matters had only been recently

brought to its attention as the catalyst for its action because Georgetown was aware as early as

2017 of the issues concerning Coach Ernst and took steps in 2018 to address those issues by

terminating his employment.

   36. Finally, the April 15, 2019 Letter offered to resolve the matter if Georgetown would

permit Semprevivo to simply withdraw without prejudice, maintain his earned credits, and

transfer to a new school.

   37. Georgetown, through counsel, responded by letter dated April 17, 2019, and indicated

that Georgetown intended to be fair, but the investigative process would continue.

   38. On April 17, 2019, Costanzi sent a letter to Semprevivo with twenty-nine questions, the

majority of which the University was already in possession of the answers.

Finally, on April 19, 2019, Semprevivo’s counsel wrote to Georgetown’s counsel, capsulizing

his position and again attempting to resolve the dispute. To date, Georgetown has not responded

to this or any other subsequent efforts at communication.

   39. On May 10, 2019, Costanzi sent Semprevivo an Admissions Review Summary Report

that purportedly reflects the results of Georgetown’s investigation and is intended to be

submitted to the Dean of Admissions on or about May 14, 2019.

   40. On May 14, 2019, Semprevivo sent Georgetown his response to the Admissions Review

Summary, which noted several concerns about the process, especially misstatements of fact, and

reiterated his willingness to withdraw from the University with his credits intact and no

unfavorable notations on his transcript.

   41. On May 14, 2019, at 1:29 pm, in-house counsel for Georgetown, Adam Adler, sent an e-

mail to counsel for Semprevivo, which stated, “I am in receipt of your letters dated May 10, 2019



                                                 9
            Case 1:19-cv-01400 Document 1 Filed 05/15/19 Page 10 of 14



and May 13, 2019. With respect to the offer you proposed, Mr. Semprevivo will not be permitted

to withdraw from the University during the University’s review of this matter.”

   42. Georgetown has failed to conduct disciplinary proceedings in this case that comply with

any notions of fundamental fairness.

   43. None of the procedural steps of the HCSP have been followed by Georgetown. To the

contrary, Semprevivo has been informed by Georgetown that sanctions will be imposed “after

investigation” by a group of three administrators under a process that has never been delineated.

   44. Georgetown has flagrantly violated, and continues to violate, its own HCSP in relation to

its investigation of Semprevivo. Virtually all aspects of the disciplinary procedures were ignored

by Georgetown – despite Semprevivo calling attention to the violations throughout all phases of

this process.

                        COUNT I – BREACH OF CONTRACT

   45. Semprevivo hereby incorporates Paragraphs 5 through 44 as if fully set forth herein.

   46. To matriculate at Georgetown, Semprevivo was required to pay tuition as well as other

fees and costs in order to participate in classes and take part in Georgetown events.

   47. In consideration of the tuition paid by its students, Georgetown not only provided an

education, but also rights to ensure fair process and treatment to its students in the event such

students were subject to disciplinary proceedings or investigations. These rights and procedures

are codified into the HCSP, and the HCSP is a contract between Georgetown and its students,

including Semprevivo.

   48. The provision of rights by Georgetown to Semprevivo set forth in the HCSP, which he

received as a product of paying tuition, constitutes a contract whereby Georgetown was obligated




                                                 10
            Case 1:19-cv-01400 Document 1 Filed 05/15/19 Page 11 of 14



to comply with specified rules, and to not act in a manner that is arbitrary and capricious when

investigating whether discipline should be imposed on Semprevivo.

   49. In September 2017, Semprevivo expressly agreed to this exchange when he signed

Defendant’s Code of Ethics and agreed to abide by its terms and conditions including the

procedure for the resolving of grievances.

   50. Georgetown breached this contract by:

       a. Seeking to require Semprevivo to participate in a disciplinary proceeding not
          authorized in the HCSP;

       b. Failing to provide Semprevivo with written notice of the complaint against him and
          by seeking to discipline for conduct for which Georgetown knew or should have
          known about for approximately two years;

       c. Failing to appropriately appoint an investigating officer and failing to convene an
          approved Honor Council Hearing;

       d. Failing to inform Semprevivo of what rights he has during the subject investigation;
          and,

       e. Attempting to discipline Semprevivo for a breach of contract that occurred prior to
          him being bound by the Honor Code.

   51. The actions of Georgetown, as alleged herein, constitute a willful and wrongful material

breach of its contract with Semprevivo.

   52. Semprevivo has suffered, and continues to suffer, significant damages as a proximate

result of Defendant’s breaches of the contract.

   53. The threatened expulsion and loss of credits, predicated on numerous material violations

of the contract between Semprevivo and Defendant, has precluded Semprevivo from receiving a

degree from Georgetown, deprived his family of over $200,000, and may forever bar

Semprevivo from transferring his earned credits to another university.




                                                  11
            Case 1:19-cv-01400 Document 1 Filed 05/15/19 Page 12 of 14



                              COUNT II – PROMISSORY ESTOPPEL

   54. Semprevivo hereby incorporates Paragraphs 5 through 44 as if fully set forth herein.

   55. Semprevivo detrimentally relied upon the existence and application to him of formalized

provisions of Georgetown’s Honor Code that would ensure he would receive fair due process for

any perceived infractions that would affect his continuing enrollment as a student at Georgetown.

   56. Georgetown has failed to provide Semprevivo with appropriate due process in subjecting

him to disciplinary processes that could lead to the rescission of his admission to Georgetown

and his expulsion from school.

                             COUNT III – UNJUST ENRICHMENT

   57. Semprevivo hereby incorporates Paragraphs 5 through 44 as if fully set forth herein.

   58. Alternatively, should no contract exist between Semprevivo and Georgetown, it would

constitute unjust enrichment for Georgetown to fail to provide Semprevivo with appropriate due

process protections, particularly in light of his family’s payment of over $200,000 (more than

$100,000 of which was paid after Georgetown was aware of Semprevivo’s application

discrepancies) in tuition.

   59. Georgetown has failed to provide Semprevivo with appropriate due process in subjecting

him to disciplinary processes that could lead to the rescission of his admission to Georgetown

and his expulsion from school.

   60. The payment of tuition on Semprevivo’s behalf provided unjust enrichment to

Georgetown under the current circumstances.




                                               12
             Case 1:19-cv-01400 Document 1 Filed 05/15/19 Page 13 of 14



                                     PRAYER FOR RELIEF

         WHEREFORE, Plaintiff Adam Semprevivo respectfully requests that this Honorable

Court:

         (1) Enter an injunction against Georgetown barring it from imposing academic discipline

against Semprevivo based on its failure to provide Semprevivo all of his rights and procedures

set forth in the HSPC;

         (2) Enter an injunction against Georgetown barring it from imposing academic discipline

against Semprevivo based on its imposition of an arbitrary and capricious investigative process;

         (3) Enter an injunction against Georgetown barring it from imposing academic discipline

against Semprevivo based on waiver and estoppel;

         (4) Enjoin Georgetown from removing academic credits Semprevivo earned while at

Georgetown;

         (5) Enjoin Georgetown from barring Semprevivo from transferring his credits earned

while at Georgetown to another university;

         (6) Award any appropriate compensation to Semprevivo for any losses suffered or

expenses incurred due to Georgetown’s actions; and,

         (7) Enter any other relief this Court deems equitable and just.

Date: May 15, 2019




                                                  13
Case 1:19-cv-01400 Document 1 Filed 05/15/19 Page 14 of 14



                                 Respectfully Submitted,

                                         /s/
                                 Mark S. Zaid
                                 D.C. Bar #440532
                                 Bradley P. Moss, Esq.
                                 D.C. Bar #975905
                                 MARK S. ZAID, P.C.
                                 1250 Connecticut Avenue, N.W.
                                 Suite 700
                                 Washington, DC 20036
                                 (202) 454-2809
                                 (202) 330-5610 fax
                                 Mark@MarkZaid.com
                                 Attorney for Plaintiff

                                 David E. Kenner, Esq.
                                 KENNER & GREENFIELD
                                 16633 Ventura Blvd., Suite 1212
                                 Encino, California 91436
                                 (818) 995-1195
                                 (818) 475-5369
                                 david@kennergreenfield.com
                                 Attorney for Plaintiff
                                 Pending Admission Pro Hoc Vice

                                 Alvin E. Entin, Esq.
                                 Joshua M. Entin, Esq.
                                 ENTIN LAW GROUP, P.A.
                                 633 Andrews Ave., Suite 500
                                 Fort Lauderdale, Florida 33301
                                 (954) 761-7201
                                 (954) 764-2443
                                 aentin@hotmail.com
                                 josh@entinlaw.com
                                 Attorneys for Plaintiff
                                 Pending Admission Pro Hoc Vice




                            14
